DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.
Acknowledgement
	The amendment filed on 04/04/2022, responding to the office action mailed on 03/22/2022, has been entered. The present office action is made with all the suggested amendment being fully considered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura US 2011/0038056 (Embodiment 1).
Regarding claims 1 and 6, Nakamura teaches a zoom lens (at least in Fig. 1) comprising in order from an object side to an image side:
 a first lens unit having a positive refractive power and configured not to be moved for zooming (Fig. 1 and para [0026]: “a front lens unit as a first lens unit having a positive refractive power, which is fixed for zooming is denoted by F.”); 
a second lens unit having a negative refractive power and configured to be moved for zooming (para [0026]: “A variator as a second lens unit for zooming having a negative refractive power is denoted by V, which is moved monotonously on the optical axis toward the image plane side so that zooming from the wide angle end to the telephoto end is performed”); 
one or two zooming lens units configured to be moved for zooming (para [0026]: “A compensator as a third lens unit having a positive refractive power is denoted by C, which moves in a non-linear manner on the optical axis toward the object side for correcting the image plane variation due to the zooming when the zooming from the wide angle end to the telephoto end is performed”); and 
a rear lens unit having a positive refractive power and configured not to be moved for zooming (para [0026]: “A fixed relay lens unit as a fourth lens unit having a positive refractive power is denoted by R”), 
wherein an interval between each pair of adjacent lens units is changed for zooming (since lens units V and C are movable during zooming, it is apparent that the interval between lens units F, V, C and R changes), 
the rear lens unit (Fig. 1: R) consists of in order from the object side to the image side 
a front sub lens unit (see annotated figure below) consisting of all lenses of which distances on an optical axis from a surface closest to the object side of the rear lens unit to image-side surfaces thereof are less than 0.3 times a thickness of the rear lens unit on the optical axis, and 
a rear sub lens unit other than the front sub lens unit, and conditional expressions
30 < vpa < 55,
37 < vna < 60,
-3.6 (vpa – vna) < 5, and
0.568 < θpa < 0.581,
[AltContent: textbox (Front sub lens )][AltContent: textbox (Rear sub lens)][AltContent: arrow][AltContent: arrow][AltContent: roundedrect][AltContent: roundedrect]
    PNG
    media_image1.png
    340
    620
    media_image1.png
    Greyscale

From Table in para [0055]:
Vpa = (30.13 + 45.79)/2 = 37.96,
Vna = 40.76,
Vpa -vna = 37.96 – 40.76 = -2.8,
θpa = (0.6029 + 0.5685)/2 = 0.585,
Distances on an optical axis from a surface closest to the object side of the rear lens unit to image-side surfaces: (3.60207 + 1.51333 + 5.21654 + 0.75) = 11.08194.

Thickness of the rear lens unit on the optical axis: (3.60207+1.51333+5.21654+3.50013+5.40539+17.47813+0.52500+1.38902+4.83560+0.19994+5.23666+) = 49.65181.

                        
                            
                                
                                    1
                                    1.08194
                                
                                
                                    49.65181
                                
                            
                            =
                            0.223
                        
                     which the thickness of the first sub lens unit is less than 0.3 times thickness of the rear lens unit on the optical axis.
i.e., 0.223 is less than 0.3
[AltContent: arrow][AltContent: textbox (Thickness of the rear lens unit on the optical axis)][AltContent: textbox (Distances on an optical axis from a surface closest to the object side of the rear lens unit to image-side surfaces)][AltContent: arrow]
    PNG
    media_image2.png
    307
    658
    media_image2.png
    Greyscale



are satisfied where vpa is an average Abbe number of convex lenses included in the front sub lens unit, θpa is an average partial dispersion ratio of the convex lenses included in the front sub lens unit, and vna is an average Abbe number of concave lenses included in the front sub lens unit, and an Abbe number v and a partial dispersion ratio θ are respectively represented by expressions
v=(Nd-1)/(NF-NC), and 
θ=(Ng-NF)/(NF-NC), 
where Ng, NF, Nd, and NC are refractive indexes with Fraunhofer g-line, F-line, d-line, and C-line, respectively (Examiner notes: the expression shown above for v and θ are known formula for finding Abbe number and partial dispersion ratio), and Fig. 9 and para [0051]: teaches an image pick up device comprising the lens element of claim 1 as claimed in claim 6.
Nakamura does not specifically teach 0.568 < θpa < 0.581.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955). More specifically, the court held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In the present case the range from the prior art i.e., 0.585 is merely close with the claimed range 0.581. Among the benefits of this modification of the material dispersion includes appropriately correcting secondary spectrum of chromatic aberration. Also, one of ordinary skill in the art would have been led to the recited range through routine experimentation and optimization. Applicant has not disclosed that the claimed ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another range.  (MPEP 2144.05). Moreover, Examiner learns that in the current invention, according to the disclosure of Table 1 and para [0052] of published document, the desirable for the lower limit of θpa is 0.550 and the upper limit is 0.620, and it appears the prior art θpa value i.e., 0.585 is within the claimed desirable range. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical lens of Nakamura by utilizing the claimed ragne 0.568 < θpa < 0.581, in order to appropriately correcting secondary spectrum of chromatic aberration. 
Allowable Subject Matter
Claims 4, 5 and 7 are allowed.
Regarding claim 4, the closest prior art Sanjo (US 2014/0029112, Embodiment 5) teaches a zoom lens (para [0002]) comprising in order from an object side to an image side: 
a first lens unit (U1) having a positive refractive power and configured not to be moved for zooming (para [0049]: “a first lens unit U1 having positive refractive power which does not move for varying magnification”); 
a second lens unit (U2) having a negative refractive power and configured to be moved for zooming (para [0049]: “a second lens unit U2 having negative refractive power which moves in an optical axis direction during magnification-varying”); 
one or two zooming lens units (U3) configured to be moved for zooming (para [0049]: “a third lens unit U3 which moves in the optical axis direction during magnification-varying so”); and 
a rear lens unit (U4) having a positive refractive power and configured not to be moved for zooming (para [0049]: “a fourth lens unit U4 having positive refractive power which does not move for varying magnification”), 
wherein an interval between each pair of adjacent lens units is changed for zooming (since the second lens unit and the third lens units are moving the intervals between the pair of adjacent fixed lens units i.e., first lens and fourth lens also apparently changes), 
the rear lens unit (U4) consists of in order from the object side to image side
a front sub lens unit (Fig. 9: U41 and U42 i.e., the first four lenses of U4) consisting of all lenses of which distance on an optical axis from a surface closest to the object side of the rear lens unit to image-side surfaces thereof are less than 0.25 times a thickness of the rear lens unit on the optical axis (dfsl / drl = 27.73/91.44 = 0.3, thus Sanjo teaches a front sub lens unit consisting of all lenses of which distance on an optical axis from a surface closest to the object side of the rear lens unit to image-side surfaces thereof are is 0.3 times a thickness of the rear lens unit (drlu) on the optical, and a rear sub lens unit (Fig. 9: U43, the last 7 lenses of U4) other than the front sub lens unit (U41 and U42), and 
conditional expressions 
70<vpb<90, 
25<vnb<43, 
35<(vpb-vnb)<55, and 
0.550<θpb<0.620 
From Table shown in para [0217]: Numerical Embodiment 5 data (shown below):
vpb = (56.4+81.5+81.5+81.5)/4 = 75.23
vnb = (55.5+37.2+37.2)/3 = 43.3
θpb = (0.5533+0.5374+0.5374+0.5374)/4 = 0.5414
vpb-vnb = (75.23-43.3) = 32 
are satisfied where vpb is an average Abbe number of convex lenses included in the rear sub lens unit, θpb is an average partial dispersion ratio of the convex lenses included in the rear sub lens unit, and vnb is an average Abbe number of concave lenses included in the rear sub lens unit, and an Abbe number v and a partial dispersion ratio θ are respectively represented by expressions 
v=(Nd-1)/(NF-NC), and 
θ=(Ng-NF)/(NF-NC), 
where Ng, NF, Nd, and NC are refractive indexes with Fraunhofer g-line, F-line, d-line, and C-line, respectively (see para [0051])
From Table shown in para [0217]: Numerical Embodiment 5 data:
[AltContent: roundedrect][AltContent: arrow][AltContent: roundedrect][AltContent: textbox (dfsl: )][AltContent: arrow][AltContent: textbox (drlu which designates the total thickness of the rear lens unit )][AltContent: roundedrect][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image3.png
    405
    648
    media_image3.png
    Greyscale

Sanjo teaches that vnb = 43.3, vpb-vnb = 32 and θpb = 0.5414; however, Sanjo fails to explicitly teach a front sub lens unit consisting of all lenses of which distance on an optical axis from a surface closest to the object side of the rear lens unit to image-side surfaces thereof are less than 0.25 times a thickness of the rear lens unit on the optical axis, 25<vnb<43, 35< (vpb-vnb) <55 and θpb = 0.550<θpb<0.620. Claims 5 and 7 are dependent on claim 4, and are therefore allowable. 
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Nakamura teaches the zoom lens according to claim 1, but fails to teach wherein conditional expressions
70<vpb<90, 
25<vnb<43, 
35<(vpb-vnb)<55, and 
0.550<θpb<0.620 
are satisfied where vpb is an average Abbe number of convex lenses included in the rear sub lens unit, θpb is an average partial dispersion ratio of the convex lenses included in the rear sub lens unit, and vnb is an average Abbe number of concave lenses included in the rear sub lens unit.
Regarding claim 3, Nakamura teaches the zoom lens according to claim 1, but fails to teach wherein conditional expressions
0.7<f4a/f4<1.2,
 0.7<f4b/f4<1.4, and
 -10<h/fw<-3 
are satisfied where fw is a focal length of the zoom lens at a wide angle end, f4 is a focal length of the rear lens unit, h is a rear principal point position of the rear lens unit, f4a is a focal length of the front sub lens unit, and f4b is a focal length of the rear sub lens unit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872